Name: Council Decision (CFSP) 2015/382 of 6 March 2015 amending DecisionÃ 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: international affairs;  Africa;  criminal law
 Date Published: 2015-03-07

 7.3.2015 EN Official Journal of the European Union L 64/38 COUNCIL DECISION (CFSP) 2015/382 of 6 March 2015 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP (1). (2) On 20 October 2014, the Council expressed its concern on the situation in Libya and stated that it stood ready to implement United Nations Security Council Resolution (UNSCR) 2174 (2014) of 27 August 2014, in order to address threats to Libya's peace and stability. The Council concluded that those responsible for violence and those who obstruct or undermine Libya's democracy must be held accountable. (3) UNSCR 2174 (2014) inter alia extends the application of the travel ban and asset freeze measures as set out in paragraph 22 of UNSCR 1970 (2011) and paragraph 23 of UNSCR 1973 (2011) to include persons and entities that provide support for acts that threaten the peace, stability or security of Libya, or obstruct or undermine the successful completion of its political transition. By Council Decision 2014/727/CFSP (2) Annexes I and III to Decision 2011/137/CFSP have been amended accordingly. (4) The criteria for the application of the travel ban and asset freeze measures as set out in UNSCR 2174 (2014) should also extend to persons and entities not covered by Annexes I or III to Decision 2011/137/CFSP. (5) Following the judgment of the General Court of 24 September 2014 in Case T-348/13 (3), Kadhaf Al Dam v Council, the entry concerning Ahmed Mohammed Qadhaf Al-Dam should be deleted from Annexes II and IV to Decision 2011/137/CFSP. In addition, the entry concerning one other person should be deleted from Annex II to Decision 2011/137/CFSP. Furthermore, the entry concerning one other person as set out in Annexes II and IV to Decision 2011/137/CFSP should be updated. (6) Decision 2011/137/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/137/CFSP is hereby amended as follows: (1) in Article 5(1), the following point is added: (c) persons not covered by Annex I to this Decision engaged in or providing support for acts that threaten the peace, stability or security of Libya, or obstruct or undermine the successful completion of its political transition, including by: (i) planning, directing, or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Libya; (ii) attacks against any air, land, or sea port in Libya, or against a Libyan State institution or installation, or against any foreign mission in Libya; (iii) providing support for armed groups or criminal networks through the illicit exploitation of crude oil or any other natural resources in Libya; (iv) acting for or on behalf of or at the direction of listed persons or entities, as listed in Annex II to this Decision. ; (2) in Article 6(1), the following point is added: (c) persons and entities not covered by Annex III to this Decision engaged in or providing support for acts that threaten the peace, stability or security of Libya, or obstruct or undermine the successful completion of its political transition, including by: (i) planning, directing, or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Libya; (ii) attacks against any air, land, or sea port in Libya, or against a Libyan State institution or installation, or against any foreign mission in Libya; (iii) providing support for armed groups or criminal networks through the illicit exploitation of crude oil or any other natural resources in Libya; (iv) acting for or on behalf of or at the direction of listed persons or entities, as listed in Annex IV to this Decision. . Article 2 Annexes II and IV to Decision 2011/137/CFSP are hereby amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 6 March 2015. For the Council The President K. GERHARDS (1) Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 53). (2) Council Decision 2014/727/CFSP of 20 October 2014 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (OJ L 301, 21.10.2014, p. 30). (3) Not yet published in the ECR. ANNEX 1. The entries set out in Annex II to Decision 2011/137/CFSP concerning the persons listed below are deleted: 6. QADHAF AL-DAM, Ahmed Mohammed 19. ZIDANE, Mohamad Ali. 2. The entry set out in Annex IV to Decision 2011/137/CFSP concerning the person listed below is deleted: 8. QADHAF AL-DAM, Ahmed Mohammed. 3. The entry set out in Annexes II and IV to Decision 2011/137/CFSP concerning the person listed below is replaced by the following entry: Name Identifying information Reasons Date of listing 1. ABDULHAFIZ, Colonel Mas'ud (a.k.a. ABDULHAFID (last name); Massoud (first name)) Position: Armed Forces Commander Date of birth: 1 January 1937 Place of birth: Tripoli, Libya 3rd in command of Armed Forces. Significant role in Military Intelligence. 28.2.2011